DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to 18, limitation “for an extended period of time” is ambiguous because it is unclear what is meant by “extended”? This relative term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the time. Therefore, the recited vague language fails to clearly set forth the scope, rendering the claim indefinite. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claim is taken to mean: retaining the bond fixture about the rotor blade for a predetermined period of time. Appropriate correction is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Boschet et al. (US 9381699, hereafter “Boschet”) in view of Johnson (US 2930554), and further in view of Tiemann (US 4301982).
Regarding claim 14, Boschet discloses a method of bonding a metal fairing to a rotor blade/airfoil (col. 1, lines 15-20) comprising: installing the fairing 6 to a leading edge of the rotor airfoil/blade 7 (fig. 1, col. 5, lines 31-40); positioning a bond fixture 1 about the rotor blade, the bond fixture including a yoke frame 2 (fig. 1); adjusting at least one supporting assembly 4 or 5 to apply a pressure to an adjacent surface of the rotor blade and metal fairing; and applying localized and constant pressure to the fairing (col. 6, lines 1-4, 46-52). Examiner notes that any fixed amount of pressure for a fixed time duration meets “constant” pressure. In other words, the claim is not limited by specific pressure or time range.
Boschet is silent with respect to the fairing being a de-ice fairing. However, such de-ice feature is known in the art. Johnson is drawn to aircraft icing protective system and teaches applying a fairing strip 20 or 24 to the leading edge 13 of the airfoil 14 along with a miniaturized detonating cord embedded within the fairing strip (figs. 2-3; col. 2, lines 35-42). In this manner, the airfoil is protected with a compact, lightweight and reliable ice removal structure with minimum distortion to the profile of the leading surfaces (col. 1, line 60 thru col. 2, line 4). Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply a de-ice fairing to the leading edge of the airfoil in the method of Boschet because doing so would protect the rotor blade/airfoil against ice accumulation, as suggested by Johnson.
Boschet shows the bond fixture having a yoke frame, but fails to disclose rotating a second frame relative to a first frame. Analogous to the fixture in Boschet, Tiemann is directed to aircraft blade clamp and teaches a clamp/fixture 15 including a first frame 17 (lower jaw) and a second frame 16 (upper jaw), pivoting or rotating the second frame from a first position to a second position relative to the first frame to clamp the rotor blade 14 (figs. 2-3). Tiemann also discloses adjusting at least one supporting assembly 43 including pads 48-49 which come in contact with top and bottom contours of the leading surface of the rotor blade 14 (fig. 2; col. 4, lines 53-61). The improved clamp fixture eliminates the problems of premature clamping action and rotor blade slippage (col. 1, lines 60-64; col. 2, lines 20-25). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to employ clamp fixture similar to Tiemann in the method of Boschet because it would prevent any premature clamping and slippage of the rotor blade during bonding.
Consequently, Boschet as modified by Johnson and Tiemann discloses a bond fixture including a first frame and a second frame; rotating the second frame from a first position to a second position relative to the first frame; adjusting at least one supporting assembly to apply a pressure to an adjacent surface of the rotor blade and de-ice fairing; and applying localized and constant pressure to the de-ice fairing.  
As to claim 15, Boschet as modified by Tiemann above includes positioning the bond fixture about the rotor blade includes disposing the leading edge of the rotor blade within a chamber defined by the first frame.  
As to claim 16, Tiemann discloses that rotating the second frame from a first position to a second position includes installing a locking mechanism 25 (locking lever) coupled to the first frame and the second frame to selectively lock the second frame in the second position (fig. 3 shows locked position, col. 5, lines 22-27). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide a locking mechanism similar to Tiemann in the method of Boschet in order to ensure that the rotor blade stays fixed in position during bonding of the de-ice fairing.
As to claim 17, Tiemann discloses adjusting at least one supporting assembly 43 including pads 48-49 which come in contact with top and bottom contours of the leading surface of the rotor blade 14 (fig. 2; col. 4, lines 53-61).  Accordingly, Boschet as modified by Tiemann above comprises the at least one support assembly including a pad, and the pressure applied by the pad to the rotor blade is adjusted by changing the position of the pad relative to the rotor blade.  
As to claim 18, Boschet discloses applying localized and constant pressure to the fairing includes retaining the bond fixture about the rotor blade for a predetermined period of time. 
As to clam 19, Boschet teaches applying heat to the fairing by using an induction heater means 30 during the application of pressure to encourage adhesion between the fairing 6 and the airfoil 7 (fig. 1; col. 5, lines 55-59; col. 6, lines 1-10, 40-45). Thus, combination of Boschet as modified by Johnson above includes applying heat to the de-ice fairing during the application of localized and constant pressure.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/20 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735